Citation Nr: 1022016	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-38 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date earlier than September 24, 
2003, for an award of service connection for posttraumatic 
stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to June 
1970.

The case initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
October 2005 and October 2007.

The October 2005 rating decision, in pertinent part, granted 
service connection for PTSD, effective on September 24, 2003.

The Board in January 2009 remanded the case to the RO for a 
hearing.  The Veteran provided testimony at a hearing via 
videoconference with by the undersigned Veterans Law Judge in 
May 2009.

In an August 2009 decision, the Board denied the claim for an 
earlier effective date for the grant of service connection 
for PTSD.  A timely appeal of that decision was filed to the 
United States Court of Appeals for Veterans Claims (Court).  

In March 2010, the Court issued an Order that granted a Joint 
Motion, vacating the portion of the August 2009 decision 
which denied an earlier effective date for the grant of 
service connection for PTSD and remanding this matter back to 
the Board for additional consideration.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.



REMAND

As noted, the Joint Motion in this case found that the Board 
had not addressed  the provisions of 38 C.F.R. § 3.156(c) in 
connection with the submission of certain official service 
department records.  The parties agreed that VA must consider 
whether the award of service connection for PTSD in October 
2005 was based all or in part on the service records 
submitted in February 2005.  

In February 2005, the Veteran submitted copies of service 
personal records in support of his claim.  

In the March 2006 Statement of the Case and the December 2007 
Supplemental Statement of the Case, the RO did not discuss 
this evidence in terms of the former or revised provisions of 
38 C.F.R. § 3.156(c).  

During the pendency of this appeal, the provisions of 
38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  
See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 
38 C.F.R. § 3.156(c)).  This law did not explicitly limit 
retroactive effect.  Therefore, this provision applies to the 
current claim on appeal.  

Because the Veteran may be prejudiced by the Board 
considering the provisions of 38 C.F.R. § 3.156(c) in the 
first instance and because the Veteran has not received 
notice of the former and revised provisions of 38 C.F.R. 
§ 3.156(c), the Board determines that remand for 
consideration of 38 C.F.R. § 3.156(c) is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and his 
representative in order notify them that 
they may be submit additional evidence in 
support of the claim for an earlier 
effective date for the grant of service 
connection for PTSD.  They should be 
afforded a reasonable opportunity to do 
so.  
  
 2.  Following completion of any 
indicated preliminary development, the RO 
should readjudicate the matter of an 
effective date earlier than September 24, 
2003, for the grant of service connection 
for PTSD in light of the former and 
revised provisions of 38 C.F.R. 
§ 3.156(c).  The RO in this regard must 
consider whether the award of service 
connection for PTSD in October 2005 was 
based at all or in part on the service 
records submitted in February 2005.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished with a 
fully responsive Supplemental Statement 
of the Case that includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded a reasonable time to 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


